Citation Nr: 0310568	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of low back strain. 
 
2.  Entitlement to an initial evaluation in excess of zero 
percent for residuals of left hand injury.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from January 1996 to June 
1997.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from August 1997 and 
January 1998 rating decisions of the Winston-Salem, North 
Carolina Regional Office (RO), and subsequently from the VA 
Columbia, South Carolina RO which granted service connection 
for residuals of left hand injury, rated noncompensably 
disabling, and residuals of low back strain, rated 10 percent 
disabling, respectively.  The veteran expressed 
dissatisfaction with these ratings and an appeal ensued.  
During the pendency of the claim, the veteran relocated to 
within the jurisdiction of the Pittsburgh, Pennsylvania RO, 
from which his appeal continues.  

These issues were remanded by a decision of the Board dated 
in June 2000.  The case has since been returned to the Board 
for appellate disposition.

The appellant was afforded a personal hearing at the RO in 
July 1998; the transcript of which is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  Residuals of low back strain have been manifested by 
continuing pain and occasional radiculopathy, muscle spasm, 
tenderness, intermittent indications of some neurologic 
deficit, discogenic changes on X-ray, reduced range of 
motion, and recurring flare-ups of back pain which are more 
consistent with lumbosacral strain characterized by muscle 
spasm and loss of lateral spine motion, or moderate 
intervertebral disc syndrome, or moderate limitation of 
motion of the lumbar spine since the date of the initial 
grant of service connection. 

3.  Residuals of left hand injury have been manifested by 
complaints of pain, slight limitation of motion, tenderness 
to palpation over the lunate bone and evidence of a cyst in 
the lunate which reasonably equate to tender and painful 
scarring since the date of the initial grant; none of the 
joints of the left hand has been shown to be in full 
extension or in extreme flexion; there is rotation or 
angulation of the bones; no swelling, false motion or 
crepitus of the joints have been observed or elicited, and no 
objectively demonstrated decreased left hand grip strength or 
weakness due to the service-connected left hand disorder has 
been indicated on VA examination to date.  


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in favor of 
the veteran, the criteria for an evaluation of 20 percent for 
residuals of low back strain have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5295, 
5293 (2002).

2.  With resolution of the benefit of the doubt in favor of 
the veteran, the criteria for an evaluation of 10 percent for 
residuals of left hand injury have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5215, 
5224-5227, 4.118, Diagnostic Code 7804.  (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
service-connected low back and left hand disorders are more 
disabling than reflected by the current ratings and that 
higher disability evaluations are warranted.  In a Statement 
in Support of Claim dated in April 2003, the veteran 
indicated that his most recent VA examination was inadequate, 
and requested additional evaluation with respect to his 
service-connected low back disorder.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on these issues.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  As evidenced by the March 1998 
statement of the case and the September 1998, October 1998, 
November 1998, July 1999 and April 2003 supplemental 
statements of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claims and the 
reasons for the denials.  He has been given notice of the 
information and evidence needed to substantiate the claims, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claims currently under 
consideration, to include scheduling VA examinations as 
indicated, and requesting treatment records.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in April and May 2002, the RO 
informed him the appellant of what medical and other evidence 
the RO needed from him, what information or evidence the 
appellant could provide in support of the claim, and what 
evidence VA would try to obtain for him in support of the 
claim.  Therefore, the duty to notify has been met.  The 
Board thus finds that the evidence which has been generated 
with respect to the low back and the left hand during the 
appeal period is complete and comprehensive on the whole and 
that no useful purpose would be served by remanding the 
claims for further examination at this time.  Under these 
circumstances, the Board finds that adjudication of the 
claims on appeal poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations: General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Usually, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).

1.  Rating in excess of 10 percent for residuals of low back 
strain.

Pertinent Law and Regulations for Low Back Disorder

The veteran's low back disability is rated under the 
provisions of § 4.71a, Diagnostic Code 5295 (2002) which 
provides that a 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.

The Board notes that on recent VA examination in February 
2003, herniated nucleus pulposus was ascribed to original low 
back injury.  Herniated nucleus pulposus is evaluated under 
the provisions of § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  During the course of this 
appeal, the rating criteria for Diagnostic Code 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 were changed effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The appellant was provided the new regulations in 
this regard by supplemental statement of the case dated in 
April 2003.  The Board will thus consider both the old and 
new rating criteria in this regard.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 10 percent evaluation was warranted for mild 
intervertebral disc syndrome.  A 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief, warranted a 60 percent evaluation.  Id.

Under the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. 38 U.S.C.A. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months a 10 percent evaluation is warranted.  A 
20 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is assigned when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Alternatively, the appellant may also be rated on the basis 
of limitation of motion of the lumbar spine.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  Id.

Factual Background

The service medical records reflect that the veteran received 
ongoing treatment in service for back pain diagnosed as 
lumbosacral strain with occasional radicular symptomatology.  
A Medical Evaluation Board report dated in January 1997 noted 
that the veteran had slipped and fallen in March 1995, and 
had experienced back pain dating back to that time.  
Following examination, a diagnosis of chronic low back pain, 
most likely secondary to chronic musculotendinous strain was 
rendered for which medical separation from service was 
recommended.

The veteran filed a claim for service connection for 
disabilities including a back disorder in June 1997.  He 
underwent a VA general medical examination in July 1997 and 
indicated that he had injured his back six months before with 
residual constant pain which radiated into his left leg and 
was aggravated by long walking and running.  It was reported 
that lumbosacral spine examination at that time disclosed 
pain located around L4, but no specific tenderness, evidence 
of pain on motion, paraspinal muscle spasm, or positive 
straight leg raising.  It was noted that the appellant did 
claim decreased pinprick sensation over the entire left lower 
extremity.  It was reported that flexion, extension backward, 
bilateral lateral flexion and bilateral rotation were to 70 
degrees, 20 degrees, 30 degrees and 35 degrees, respectively.  
An X-ray of the lumbosacral spine was interpreted as 
negative. 

The post service record contains VA and/or military facility 
outpatient records showing continuing treatment for back 
pain.  In November 1997, the veteran sought treatment for 
back spasm and mild tenderness of the lumbar spine.  He 
complained of chronic back pain of one year's duration in 
December 1997 and indicated at that time that he had pain 
radiating down both legs.  Tenderness of the back was 
elicited at that time but full range of motion was shown.  
When seen in March 1998, it was recorded that there was 
decreased range of motion of the back secondary to 
discomfort, and muscle spasm was reported.  The veteran 
complained of chronic low back pain with numbness of the legs 
in March 1998.  On examination of the back, there was 
decreased flexion and hyperextension secondary to pain with 
tenderness at L2 to the sacrum, and of the paraspinal 
muscles, bilaterally.  An assessment of sciatica was 
recorded.  In August and December 1998, the appellant voiced 
complaints of back pain.  Paraspinal tenderness was noted on 
the latter occasion.  When seen in February 1999, it was 
recorded that back pain had been unresponsive to conservative 
therapy.  It was reported that magnetic resonance imaging 
(MRI) demonstrated disc herniation, but that there was no 
clinical indication for surgery at that time.  Paraspinal 
muscle spasms were noted on examination.  Continued 
conservative treatment was recommended.  It was noted that 
the veteran's medication would be increased.

The veteran obtained treatment at the Orthopaedic Clinic of 
Sumter in May 1998 with multiple joint complaints.  He stated 
that pain was primarily in his back and leg.  Upon 
examination, there was no list to the left or right.  Flexion 
could be achieved to 60 degrees with complaints of some 
discomfort.  Medication and back exercises were prescribed.  

The veteran presented testimony upon personal hearing on 
appeal in July 1998 to the effect that he had worn a back 
brace since July 1997, and had also been on medication for 
his back symptoms since that time.  He said he could walk 
only 100 yards before he had to rest, could not touch his 
toes from a standing position, and said that he had pain all 
the time.  He related that he had been prescribed stronger 
medication for his symptoms.

The veteran underwent VA examination in May 1999 and 
complained of continuing back pain.  Upon physical 
examination, there was straightening of the normal lumbar 
lordosis.  Flexion was shown to about 20 degrees, extension 
to 10 degrees, lateral bending to 10 degrees in each 
direction and rotation was to 10 degrees in either direction.  
There was diffuse tenderness of the lumbar spine.  The 
examiner noted that a Fabere test was unable to be performed 
due to pain.  Straight leg raising was negative.  There was 
diminished sensation in the L4 distribution but sensation was 
preserved to light touch and pinprick.  Motor testing was 5/5 
throughout.  It was reported that reflexes with distraction 
were still difficult to obtain and were maybe plus/minus to 
1+ at the knees, and not obtainable at the ankles.  An X-ray 
of the back was obtained showing flattening of the normal 
lumbar lordosis with sacralization of the fifth lumbar 
vertebra.  There was spina bifida occulta of S1, and possible 
early obliteration of the proximal aspect of the sacroiliac 
joint, moreso on the left.  It was noted that the radiographs 
were otherwise normal.  An impression of diminished range of 
motion of the lumbar spine and pain in a patient who has an 
examination which is fairly unremarkable was rendered.  The 
examiner added that the veteran's history and physical 
examination were suspicious for spondyloarthropathy.  It was 
noted that the appellant's pain component was more 
significant than the clinical examination. 

The veteran was afforded a VA joints examination in September 
2002 and stated that he had back pain on a daily basis which 
he rated seven to eight on a scale of one to 10, with flare-
ups of back pain on a scale of 10 of 10.  It was reported 
that there were occasional radicular symptoms into the left 
leg, but that this occurred perhaps once a week.  The 
appellant stated that he was not experiencing any subjective 
numbness.  He related that he did not use a cane, crutch or 
other assistive devices.  It was noted that he took Motrin 
for pain daily, but that it did not help much, and that he 
also occasionally took Vicodin.  He said that physical 
therapy had had helped somewhat, but that he was not 
currently engaged in any program of such.  

Upon physical examination of the lumbar spine, forward 
flexion was to 60 degrees and extension was to 20 degrees 
with 25 degrees of lateral bending on either side.  The 
appellant had 5/5 strength throughout his lower extremities 
with a 2+ patellar and 1+ Achilles reflex, bilaterally.  
There was no evidence of ankle clonus on examination.  He had 
5/5 strength with no subjective sensory deficits over his 
lower extremities.  An X-ray of the lumbar spine was 
obtained.  An assessment of mechanical low back 
pain/lumbosacral sprain syndrome which is chronic with some 
mild degenerative disc disease at L4-L5 and L5-S1 was 
rendered.  The examiner estimated that with flare-ups, range 
of motion of the lumbar spine could be limited an additional 
15 percent.  

The appellant was most recently afforded a VA joints 
examination in January 2003.  The veteran reiterated 
complaints of chronic low back pain on a daily basis, but 
without radicular symptoms.  It was noted that upon review of 
previous clinical records, he had a herniated nucleus 
pulposus at the L4-L5 interspace with no evidence of 
impingment of the nerves or any other type of neural 
involvement.  It was the examiner's opinion that this finding 
was not a significant cause of lower back pain.  On an 
ensuing VA examination in February 2003, the same examiner 
rendered an opinion to the effect that it was at least as 
likely as not that the herniated disc shown on MRI study in 
February 1999 was related to the service-connected back 
injury.  

Legal Analysis

The Board observes in this instance that the veteran's 
service-connected low back disorder is primarily 
characterized by complaints of continuing pain and occasional 
radiculopathy, tenderness, muscle spasm, and intermittent 
indications of some neurologic deficit.  Radiological studies 
have revealed discogenic changes on X-ray which has been 
attributed to service-connected disability.  Range of motion 
has been shown to be compromised to some extent, with 60 
degrees of flexion most recently obtained.  The evidence 
reflects that the veteran receives ongoing treatment for 
flare-ups of back pain, and has been prescribed treatment 
modalities which have included physical therapy, back 
exercise and continuing medication.  It is shown that his 
overall clinical course is marked by recurring exacerbations 
of pain which have not been substantially amenable to 
conservative therapy over the years, although it has been 
reported that surgery has not been clinically indicated to 
date.  Under the circumstances, the Board concludes that the 
clinical findings on the whole are more consistent with 
lumbosacral strain characterized by muscle spasm and loss of 
lateral spine motion, or moderate intervertebral disc 
syndrome characterized by recurring attacks under the old 
rating criteria, or moderate limitation of motion of the 
lumbar spine.  Under the circumstances, and with 
consideration of functional impairment which may be 
attributed to the low back thereto with respect to the 
holding in DeLuca v. Brown, 8 Vet.App. 202, 205-7 (1995), the 
Board concludes that the veteran reasonably meets the 
criteria for a 20 percent disability rating for the service-
connected low back disorder under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 and 5295, and under the old Diagnostic 
Code 5293.  The benefit of the doubt is thus resolved in 
favor of the appellant in this instance by finding that a 20 
percent disability evaluation is warranted for the service-
connected low back disorder since the date of the initial 
grant.  See Fenderson.  

2.  Rating in excess of zero percent for residuals of left 
hand injury.

Pertinent Law and Regulations

The service-connected residuals of left hand injury (5th 
distal phalanx and 5th metacarpal) have been analogously 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 which provides that ankylosis of the little finger 
of either hand warrants a noncompensable evaluation.  
Extremely unfavorable ankylosis (all joints in extension or 
in extreme flexion, or with rotation and angulation of bones, 
see § 4.71a) will be rated as amputation under Diagnostic 
Code 5156.  Diagnostic Code 5227.

A 10 percent evaluation for amputation of the little finger 
of the major or minor upper extremity may be assigned if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  A 20 
percent evaluation requires that the amputation involve 
metacarpal resection with more than one half of the bone 
lost.  Diagnostic Code 5156.

The Board points out that the criteria for evaluating 
ankylosis and limitation of motion of digits of the hands 
were revised effective August 26, 2002, see 67 Fed. Reg. 
48,784-87 (July 26, 2002).  However, the criteria for 
Diagnostic Codes 5227 or 5156 under which the veteran's left 
hand disability is rated were not significantly affected by 
the revisions in the regulations.  The veteran was provided 
the revised regulations in the supplemental statement of the 
case dated in April 2003.

Under the rating criteria effective August 26, 2002, any 
limitation of motion of the ring finger is not considered 
compensably disabling.  Diagnostic Code 5227 also provides 
that consideration should be given as to whether an 
evaluation as amputation is warranted, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of the other digits or interference with the 
overall function of the hand.  67 Fed. Reg. 48,784 (2002) 
(codified at 38 C.F.R. § 4.71a Diagnostic Code 5227).

As well, favorable ankylosis of the thumb of either hand 
warrants a 10 percent rating.  A 20 percent evaluation 
requires unfavorable ankylosis.  Extremely unfavorable 
ankylosis will be rated as amputation under the provisions of 
diagnostic code 5152.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints will 
otherwise be rated as unfavorable ankylosis, even though each 
of the joints is individually in favorable position.  
Ankylosis is considered to be favorable when it does not 
prevent flexion of the tip of the thumb to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm, 
otherwise it is unfavorable.  With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  38 C.F.R. § 4.71a, Code 
5224 and note, notes (1), (2), (3), and (4) following 
preceding diagnostic code 5216, and note (a) following 
diagnostic code 5219.

The veteran's residuals of left hand injury may also be 
evaluated under Diagnostic Code 5215, limitation of motion of 
the wrist, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2002).  Dorsiflexion of the wrist to 70 degrees is 
considered full and palmar flexion to 80 degrees is 
considered full. See 38 C.F.R. § 4.71, Plate I.

Factual Background

A service medical record dated in April 1996 reflects that 
the veteran's left hand was X-rayed after a complaint of 
being smashed by a seat.  In January 1997, he sought 
treatment for complaints of left wrist pain, swelling and 
ecchymosis.  He stated that an object had fallen on the left 
wrist seven months before, and that he had experienced 
intermittent pain which was now constant.  Abnormal 
limitation of motion was noted.  Following examination, an 
assessment of joint pain, left wrist, with cystic lesions, 
was rendered.

The veteran filed a claim for service connection for left 
hand injury in June 1997.  He underwent a VA general medical 
examination in July 1997 and reported mild but constant pain 
around the base of the left thumb which was aggravated by 
driving.  He related that he took Naprosyn once daily for his 
symptoms.  It was reported that left hand examination 
revealed pain in the general area of the dorsum of the first 
metacarpal, but no specific point tenderness, swelling, 
deformity, decreased grip strength or lack of dexterity.  
Range of motion of the wrist was within normal limits.  An X-
ray of the left hand was interpreted as showing a palmar 
bowing of the left 5th distal phalanx with possible post 
traumatic deformity at the base of the 5th metacarpal.  No 
acute abnormality was noted.  Following examination, a 
diagnosis of residual of left hand injury with X-ray evidence 
of disease, was rendered.  

A military facility outpatient clinic note dated in December 
1997 showed that the appellant received emergency treatment 
after injuring his left wrist from rolling down his car 
window.  It was noted that the left wrist was tender at the 
thumb.  Full range of motion of the left wrist was 
demonstrated.  There was tenderness over the thenar eminence.  
Neurovascular status was intact.  Motor strength was 4/5 
secondary to left thumb pain.  An assessment of thumb strain 
was rendered.  A clinic note of March 1998 indicated that he 
had multiple joint complaints, including wrist pain.  An 
October 1998 outpatient clinic note recorded a complaint that 
the veteran could barely move his left thumb, and that this 
was an ongoing problem.

The veteran obtained treatment at the Orthopaedic Clinic of 
Sumter in May 1998 for multiple joint complaints, and 
indicated that he had pain occasionally in his left wrist. 

The veteran presented testimony upon personal hearing on 
appeal in July 1998 that his left hand was sore all of the 
time, with limited grip strength.  He stated that he could 
not hold things for a prolonged period, and indicated that he 
had had to give up playing baseball due to left hand 
symptomatology.  

The veteran was afforded a VA joints examination in September 
2002 and stated he had left wrist pain, especially with 
gripping or lifting.  He related that the pain was located 
along the first dorsal compartment as well as in the region 
of the ulnar styloid and TFCC (triangular fibrocartilage 
complex).  It was noted that there was tenderness in the mid 
portion of the wrist over the lunate area.  Physical 
examination of the left wrist disclosed 80 degrees of flexion 
and 70 degrees of dorsiflexion with a negative Watson test.  
Tenderness was elicited over the first dorsal compartment.  
There was a positive Finkelstein test.  There was also 
tenderness over the TFCC and dorsally over the lunate bone.  
Radiological study of the left wrist was performed.  
Following examination, an assessment of left wrist pain which 
could be consistent with a possible TFCC tear and/or ulnar 
impaction syndrome was rendered.  The examiner added that the 
veteran had cysts evident in the lunate, and that he was 
ulnar neutral to ulnar positive.  It was summarized that it 
might well be that the veteran had findings consistent with 
ulnar impaction syndrome leading to cyst formation in the 
lunate.  The examiner estimated with flare-ups, range of 
motion of the left wrist could be limited an additional 20 to 
25 percent.  

The veteran was afforded VA examination of the left wrist and 
hand in January 2002 and complained of occasional flare-ups 
of pain of the left wrist and hand which was not specifically 
associated with increased use or other problems.  He said 
that he had chronic pain on a daily basis in the hand and 
wrist as the result of any type of gripping or lifting, and 
that it was located over the first dorsal compartment and 
into the region of the thumb.  He related that he sometimes 
noticed mild swelling, and pointed to an area at the base of 
the left thumb as the locus of his pain.  

Comprehensive evaluation of the left wrist and hand was 
performed which yielded findings that included 80 degrees of 
flexion and 70 degrees of dorsiflexion without any 
significant pain beyond those areas.  The veteran was able to 
radially deviate the wrist to approximately to 30 degrees, 
and ulnar deviation was to almost 65 degrees without any 
significant pain.  He could oppose his thumbs his thumb to 
the base of the little finger, and could also fully extend it 
to almost 35 degrees of extension.  Abduction of the thumb 
was to almost 35 degrees.  Adduction to the thumb was to the 
neutral position.  There was no significant pain with range 
with range of motion of the thumb carpometacarpal joint.  The 
thumb could be flexed to almost 90 degrees, and extended to 
the full neutral position in extension.  Examination of the 
metacarpophalangeal joints of all the five fingers revealed 
that he was able to flex them to 90 degrees with extension to 
zero degrees.  It was reported that the interphalangeal 
joints were all within normal limits without pain.  There was 
tenderness to palpation in the anatomic snuffbox area, but no 
significant or appreciable swelling.  There was no gross 
instability of any of the joints tested with varus, valgus or 
drawer testing in any area.  The veteran was noted to have a 
negative Finkelstein test.  He had no tenderness to palpation 
over the TFCC area, and only mild tenderness dorsally over 
the lunate.  There was no palmar tenderness to palpation.  

The examiner stated that radiographs of the left hand were 
reviewed which were otherwise within normal limits, with no 
evidence of fracture dislocation or malalignment of any of 
the joints.  It was noted that an MRI study of the left wrist 
was also reviewed which clearly showed no evidence of any 
TFCC tear.  It was noted that there was no evidence of other 
abnormalities within the joints or ligaments, but that he did 
have a small degenerative cyst within the lunate triquetral 
region which was not felt to be clinically significant.  

Following examination, the examiner stated that although the 
veteran did have complaints of left wrist pain and an 
objective finding of left wrist tenderness, there was nothing 
on MRI, X-ray, or on physical examination that could explain 
the etiology of left wrist pain.  It was added that pain 
could have been related to service in that left wrist 
contusions could cause chronic joint complaints, but that 
there was nothing mechanical based on any of the findings 
which would support a substantial diagnosis of mechanical 
derangement of the wrist. 

Upon ensuing VA examination of the left hand and wrist in 
February 2003, it was reported that the thumb could be 
opposed near the index finger, but that the veteran could not 
abduct or touch the index or ring finger.  It was noted that 
the thumb came to approximately an inch away from the ring 
finger, and almost 1-1/2 inches away from the 5th digit.  
Examination of the left thumb showed that the appellant could 
fully extend it to 30 degrees of extension, and that 
abduction was to 45 degrees at the carpometacarpal joint.  
Adduction of the thumb was to neutral alignment next to the 
index finger.  The veteran could actively and passively flex 
his thumb to almost 90 degrees at the interphalangeal joint 
and could extend it to neutral.  It was reported that the 
fingers could flex down to the mid-palmar crease when he 
performed flexion of the fingers, and that he was able to 
grasp objects, and hold them in his hand, to include a pen 
and paper.  The examiner referred to the findings on his 
previous examination in January 2002.

It was concluded in summary that the veteran did have some 
limited motion, and that he exhibited slight weakness with 
respect to left thumb opposition and fatigued easily.  It was 
added, however, that he did not generate a good effort on 
examination.  



Legal Analysis

The record reflects that the appellant has had more or less 
normal range of motion of the fingers on most VA examinations 
throughout the appeal period with only some deficit noted in 
January 2003.  None of the joints of the left hand has been 
shown to be in full extension or in extreme flexion; nor is 
there rotation or angulation of the bones.  No objectively 
demonstrated decreased left hand grip strength or weakness 
due to the service-connected left hand disorder has been 
objectively indicated on VA examination.  No swelling, false 
motion or crepitus of the joints have been observed or 
elicited.  Consequently, the Board finds that there is no 
disability attributable to any of the joints of the left hand 
which equates to extremely unfavorable ankylosis which would 
be required to receive more than a noncompensable rating 
under the pertinent rating criteria set forth in 38 C.F.R. 
§ 4.71a for the fingers and joints of the left hand.  

As noted above, however, the evidence reflects that the 
veteran has sought treatment for complaints of pain, and has 
tenderness to palpation in the anatomic snuffbox area of the 
left hand, as well as mild tenderness dorsally over the 
lunate bone.  Radiological study of the lunate area has 
revealed evidence of a cyst in the lunate on multiple VA 
examinations.  The Board finds that such symptoms may be 
rated by analogy to a tender and painful scar, and provides a 
basis for granting a 10 percent rating.  38 C.F.R. § 4.20, 
4.118 (2002).  The benefit of the doubt is thus resolved in 
favor of the veteran in this instance.  The Board reiterates, 
however, that although the veteran has complained of various 
difficulties while using his left hand, it has been indicated 
that there is no showing that he experiences any inordinate 
difficulties with daily tasks or occupationally.  
Consequently, the Board finds that the functional 
difficulties caused by the veteran's left hand and wrist 
injury residuals do not result in disability for which a 
rating greater than 10 percent may be assigned with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 or as a result of weakened movement, premature or 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As noted previously, the appellant 
was shown to have substantially normal motion of the finger 
despite his reported symptoms.  In summary, there is no basis 
for awarding a rating greater than 10 percent.  

The Board has reviewed the entire record and, for the reasons 
already enunciated, finds no basis for awarding greater than 
a 10 percent rating since the award of service connection was 
made.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).


ORDER

A 20 percent rating for residuals of low back strain is 
granted subject to controlling regulations governing the 
payment of monetary awards.

A 10 percent rating is granted for residuals of left hand 
injury subject to controlling regulations governing the 
payment of monetary awards.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



